NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


EARL RODGERS,                                  )
                                               )
              Appellant,                       )
                                               )
v.                                             )             Case No. 2D14-1366
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed August 7, 2015.

Appeal from the Circuit Court for Highlands
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elizabeth Everson,
Assistant Attorney General, Tampa, for
Appellee.


SLEET, Judge.


              Earl Rodgers challenges the revocation of the probation he was serving

for the offense of sexual activity with a child. We affirm the revocation of Rodgers'

probation but remand with directions to the trial court to strike that portion of the
revocation order finding that Rodgers violated condition twenty-five of his supervision by

having contact with the victim's brother.

              In its order of revocation, the trial court found that Rodgers violated his

probation by (1) failing to provide all of his email addresses to his probation officer

(condition seven), (2) having contact with the victim (condition twenty-two), and (3)

having contact with the victim's mother, the victim's sister, and the victim's brother (three

violations of condition twenty-five). The record, however, does not contain competent

substantial evidence that Rodgers had contact with the victim's brother. As such, that

violation is not supported by the greater weight of the evidence and must be stricken.

See Savage v. State, 120 So. 3d 619, 621 (Fla. 2d DCA 2013) ("The trial court must first

determine whether the State proved by the greater weight of the evidence that the

probationer willfully and substantially violated probation.").

              Nevertheless, we affirm the revocation of Rodgers' probation.

              When a trial court relies on both proper and improper grounds
              for revocation but it is clear from the record that the trial court
              would have revoked probation even without the existence of
              improper grounds, this court and others have affirmed the
              revocation of probation and remanded for entry of a corrected
              revocation order. Only when this court cannot determine from
              the record whether the trial court would have revoked the
              defendant's probation based solely on the proper grounds will
              this court reverse and remand for reconsideration by the trial
              court.

Lee v. State, 67 So. 3d 1199, 1201-02 (Fla. 2d DCA 2011) (citations omitted).

              Here, it is clear from the record that the trial court would have revoked

Rodgers' probation based on his other violations, especially his having contact with the

victim's sixteen-year-old sister. Accordingly, we affirm the revocation of probation and

remand with directions to the trial court to strike the violation of condition twenty-five



                                             -2-
based on Rodgers' contact with the victim's brother and to enter a corrected revocation

order.

             Affirmed and remanded.


CASANUEVA and MORRIS, JJ., Concur.




                                          -3-